DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/29/2022.	
3.	Claims 1, 3-10, 12-16 are pending. Claims 1, 3-8 are under examination on the merits. Claims 1, 3-10, 12-15 are amended. Claims 2, 11 are cancelled. Claims 9,10, 12-16 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given via email with Mark M. Friedman   on 07/20/2022  that non-elected claims 9,10,12-16 are entitled to rejoinder with elected claims upon allowance pursuant to MPEP § 821.04 (b).  All the claims renumbered accordingly. 
Claims 1, 3-18 are allowable. Claims 9,10,12-16 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-8), and Group II (claims 9-16) as set forth in the Office action mailed on 03/03/2022 is hereby withdrawn and claims 9,10,12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6.	Claims 1, 3-10, 12-16 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is  Xue et al. (Perylene Monolayer Protected Gold Nanorods: Unique Optical, Electronic Properties and Self-Assemblies, J. Phys. Chem. C2012, 116, 10396−10404, hereinafter “Xue”).  
Xue  teaches a nano dye molecule, comprising: a gold nanocluster (i.e., gold nanoparticles, GNPs), and a plurality of dye groups (perylene thiol, PDI-SH) connected to the gold nanocluster by gold-sulfur bonds and covering an outer periphery of the gold nanocluster as shown below. Xue does not expressly teach each of the nano dye molecules comprises a gold nanosphere represented by formula (1) as set forth, wherein Aun represents the gold nanosphere, and n is an integer ranging from 100 to 300, Ar is an alkyl group having 2 to 12 carbon atoms, D is a dye group, and m is an integer ranging from 5 to 20. Therefore the instant claims are distinguished over the prior art.   

    PNG
    media_image1.png
    264
    427
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    82
    570
    media_image2.png
    Greyscale

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed color filter ,comprising nano dye molecules, wherein each of the nano dye molecules comprises a gold nanosphere, and a plurality of dye groups connected to the gold nanosphere by gold-sulfur bonds and covering an outer periphery of the gold nanosphere, wherein a structure of the nano dye molecule is represented by a following formula (1):

    PNG
    media_image3.png
    65
    337
    media_image3.png
    Greyscale

wherein Aun represents the gold nanosphere, and n is an integer ranging from 100 to 300, Ar is an alkyl group having 2 to 12 carbon atoms, D is a dye group, and m is an integer ranging from 5 to 20.

The embodiment provides a nano dye molecule, a color filter, and a display panel. Sizes of the nano dye molecules have good stability and uniformity, so the color filter manufactured by the nano dye molecule has a higher transmittance, and the display panel including the color filter has a higher contrast. Accordingly, the presently claimed invention as defined by claims 1, 3-10, 12-16 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/20/2022